DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, it is unclear as to what is meant by, “a suction nozzle configured to suck a heat”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunelli (2003/0104769).
In reference to claim 1, Brunelli teaches a polishing apparatus comprising a polishing table, 220, configured to support a polishing pad, 240, a polishing head, 230, configured to press a substrate against the polishing pad, (pp 0021-0022), a non-contact type pad-temperature regulating device, 270a. arranged above the polishing pad, a pad-temperature measuring device, 278, configured to measure a surface temperature of the polishing pad, the pad-temperature measuring device being arranged adjacent to the pad-temperature regulating device and on a downstream side of the pad-temperature regulating device in a rotation direction of the polishing table, (the Examiner notes that Brunelli teaches two pad temperature regulating devices located above the polishing surface at opposite sides of the polishing pad, fig. 3, and therefore the pad temperature regulating device will be located downstream of at least one of them in the rotation direction of the polishing table), and a controller, 280, configured to control the pad-temperature regulating device based on the surface temperature of the polishing pad measured by the pad-temperature measuring device, (pp 0042., fig. 3).
In reference to claim 8, Brunelli teaches wherein the pad-temperature regulating device comprises a heating fluid nozzle, 260, configured to spray a heating fluid, 244,  onto a surface of the polishing pad, (pp 0045).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli in view of Xu et al. (2014/0004626).
 Brunelli teaches all the limitations of the claims except for the pad-temperature regulating device comprises an infrared heater configured to radiate infrared rays to a surface of the polishing pad and wherein the pad-temperature regulating device comprises a cooling device configured to cool a surface of the polishing pad.
Xu et al. teaches an infrared heater configured to radiate infrared rays to a surface of the polishing pad, (pp 0034) and wherein the pad-temperature regulating device comprises a cooling device, 262, configured to cool a surface of the polishing pad, (pp 0040).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Brunelli with the pad temperature regulating device comprising infrared heaters, as taught by Xu et al, in order to enhance the heating capabilities, and since Xu et al. teaches various heating means,  It would have been further obvious to have the pad temperature regulating device comprise a cooling device, as also taught by Xu et al., in order to provide for a means to cool the pad if the temperature is determined to be too hot. 

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli as modified by Xu et al. in further view of Iwasaki (JP 200619696).
Brunelli as modified by Xu et al. teaches all the limitations of the claims except for the pad-temperature regulating device comprises a reflector configured to reflect the infrared rays radiated from the infrared heater toward the polishing pad and he pad-temperature regulating device comprises a fan configured to form a flow of air toward a surface of the polishing pad.
Iwasaki teaches a heating system in comprising reflectors, 32, to reflect the heat generated by heating elements, 31, and a fan, 25, configured to form a flow of air toward a working surface, (..an interference partition plate, 32, is disposed on the heater box, 23.  The interference partition plate, 32, includes a plurality of partition plates 32a to 32f….Therefore the partition plates 32	a to 32f are formed in a gate shape in the cross sectional shape in the width direction.  The interference partion plate, 32, formed and arranged in this way irradiated the workpiece W with heat holy in a specific region without being affected by the adjacent heater tube, 31…. As shown in fig. 2 and 3, openings, 24, (for example, two) are provided on the bottom surface of the heater box, 23, and the fan, 25, is disposed there….As shown in fig. 3, the fan 25 is an axial fan, for example, and causes air to flow from the opening, 24, in the downstream direction of the air flow, the air flow from the fan, 25, is diffused, and the temperature unevenness in the heating zone HZ is agitated and made uniform.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Brunelli as modified by Xu et al. with the reflector and fan, as taught by Iwasaki, in order to enhance the heat regulation capabilities.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli as modified by Xu et al. in further view of Birang (2006/0226123).
Brunelli as modified by Xu et al. teaches all the limiations of the claims except for wherein the pad-temperature regulating device comprises a plurality of infrared heaters arranged in a radial direction of the polishing pad, and wherein the controller individually controls each of the infrared heaters to partially change the surface temperature of the polishing pad and a film-thickness measuring device configured to measure a film thickness of the substrate, and wherein the controller determines a target temperature of the polishing pad based on the film thickness of the substrate measured by the film-thickness measuring device to control the pad-temperature regulating device based on the determined target temperature.
Birang teaches a plurality of  heaters arranged in a radial direction of the polishing pad, and wherein the controller individually controls each of the heaters to partially change the surface temperature of the polishing pad, (pp 0026-0027) and a film-thickness measuring device, 210, configured to measure a film thickness of the substrate, and wherein the controller determines a target temperature of the polishing pad based on the film thickness of the substrate measured by the film-thickness measuring device to control the pad-temperature regulating device based on the determined target temperature, (pp 0025).
It would have been obvious to one having ordinary skill of the art at the time the invention was made to provide the tool of Brunelli as modified by Xu et al., with a plurality of  heaters arranged in a radial direction of the polishing pad, and wherein the controller individually controls each of the heaters to partially change the surface temperature of the polishing pad, as taught by Birang, in order to enhance the temperature regulating capabilities of the polishing system.
It would have been further obvious to provide the tool with a film-thickness measuring device configured to measure a film thickness of the substrate, and wherein the controller determines a target temperature of the polishing pad based on the film thickness of the substrate measured by the film-thickness measuring device to control the pad-temperature regulating device based on the determined target temperature, as also taught by Birang, in order to provide for another means for meansuring and regulating the temperature of the polishing system. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (2012/0040592), Lin (6,315,635) and Nabeya (2010/0115177) were cited to show other examples of polishing apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723